DETAILED ACTION
This action is in response to the amendments filed on Oct. 18th, 2021. A summary of this action:
Claims 1-19 have been presented for examination.
Claims 1, 2, 10, 11, 19 have been amended
Claim(s) 1-3, 8, 10-12, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016
Claim 4-7, 9, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016 in view of Visweswaraiah et al., “Mechanical Characterization and Modelling of Hybrid Fibre Architectures of Randomly Oriented Strand Composites”, March 2018, PhD Dissertation from McGill University 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument 
Regarding the § 112(b) Rejection
	In light of the applicant’s amendments, the rejection under § 112(b) is withdrawn.

Regarding the § 102/103 Rejection


	The applicant submits (Remarks, page 10):
The Applicant notes that the finite element model taught in Reddy represents the phase carrying the in-plane stress components by bi-dimensional elements whose nodes lay in the midplane of the layer modelled by the element (see pages 17 and 25 of Reddy). Figure 15 of Reddy illustrates such nodes at mid-planes of plies.
It is submitted that Reddy fails to teach each bi-dimensional element being defined by a first set of nodes with each node from the first set of nodes being located at a corner of the bidimensional element, and each 3D element being defined by a second set of nodes with each node from the second set of nodes being located at a corner of the 3D element. Reddy also fails to disclose a first set of nodes having a first nodal dataset associated therewith and a second set of nodes having a second nodal dataset associated therewith, the first  nodal dataset comprising in-plane properties of the composite structure and the second nodal dataset comprising out-of plane properties of the composite structure

	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	Reddy, as relied upon, teaches the presently claimed invention. 
	
The claim presently recites, in part: 
representing the plurality of plies by a plurality of two-dimensional (2-D) elements, each 2D element defined by a first set of nodes with each node from the first set of nodes being located at a corner of the 2D element, the plurality of 2D elements configured to be arranged according to the stacking sequence, 
representing the plurality of layers of bonding agent by a plurality of three- dimensional (31D) elements, each 3D element defined by a second set of nodes with each node from the second set of nodes being located at a corner of the 3D element, each 3D element configured to interconnect two adjacent ones of the plurality of 2D elements, and 
associating the in-plane properties with the plurality of 2D elements and the out-of-plane properties with the plurality of 3D elements, the first set of nodes having a first nodal dataset associated therewith and the second set of nodes having a second nodal dataset associated therewith, the first nodal dataset comprising the in-plane properties and the second nodal dataset comprising the out-of-plane properties;

Reddy teaches this – see the rejection. 
To the argument, the argument is unclear as to how the presently claimed invention is distinguished from Reddy – the applicant’s arguments summarize Reddy for what Reddy teaches, and then merely state that “Reddy fails to teach...” without stating how from their summary of Reddy that Reddy “fails to teach” as argued.

The summary of Reddy states: “...bi-dimensional elements whose nodes lay in the midplane of the layer modelled by the element” whereas the claim recites: “representing the plurality of plies by a plurality of two-dimensional (2-D) elements, each 2D element defined by a first set of nodes with each node from the first set of nodes being located at a corner of the 2D element, the plurality of 2D elements configured to be arranged according to the stacking sequence,”

The applicant has submitted that Reddy’s nodes are nodes that “lay in the mid-plane of the layer” – which, as per Reddy’s figures, they do, i.e. the “Fibre phase” is represented by 2D elements, with nodes, wherein the 2D elements represent the Fibre phase in 2D, wherein these elements represent the bi-plane of the fibre phase [i.e., the middle, as shown in figure 15]. 
Based on figures 2-3 of the instant specification, the disclosed invention does a substantially similar method – see ¶ 42 of the specification for clarification. To be clear – from the claims, the claims encompass any placement of the 2D rectangles, i.e. including Reddy’s placement at the “mid-plane of the layer” – Reddy’s technique, as shown, is simply put replacing the 3D region of the “Fibre phase” [the pile] with a 2D rectangle by placing the 2D rectangle in the middle of the 3D region – see figure 15 which shows this. The instant claimed invention encompasses this, but is not limited to this. 

    PNG
    media_image1.png
    523
    1401
    media_image1.png
    Greyscale


As to the applicant’s argued claim feature, Reddy also teaches this.
As stated by the applicant, Reddy teaches that the elements have nodes.

To clarify, Reddy, § 3.3: “First, nodal coordinates are defined such that they satisfy the basic geometric parameters of length, width and thickness of cross-ply laminate. So, the first section of code defines all the nodal coordinates, with each node number listed followed by its Cartesian location coordinates. If any nodes are grouped into a certain set, this is also defined  here. In this section, as shown below, nodes must be coded directly into the ABAQUS input file.” wherein “Each element set is defined by stating the element type, the set name, and a list consisting of each element number and its associated node numbers.” 
Then see the sample “element definition” – the element is defined by the nodes.

To be more clear: § 3.4, ¶ 1: “The created part is meshed by 8-node linear brick [cuboids] continuum elements with reduced integration points named as C3D8R and 4-node shell [rectangles] elements named as S4R applied this element in their finite element model. From the hybrid-biphasic modelling technique, The characteristic of the fibre phase are attributed to the S4R elements, and matrix phase is modelled with C3D8R elements.”
I.e., there are “8” nodes for the “brick” – the 3D cuboid, wherein a cuboid has 8 corners, i.e. a node for each corner, and there are “4” nodes for the “shell”, i.e. the 2D rectangle – wherein a rectangle has 4 corners, i.e. a node at each corner. 

For the limitation: the first set of nodes having a first nodal dataset associated therewith and the second set of nodes having a second nodal dataset associated therewith, the first nodal dataset comprising the in-plane properties and the second nodal dataset comprising the out-of-plane properties;
This is also taught by Reddy, e.g. see Reddy, page 34, ¶2: “The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined. For the shell elements of this particular set, the shell section option is assigned with the material assigned as “FIBER_CARBONCARBON_C.” The second line defines the thickness of the shell section, in this case 0.467, and the number of integration points, which is 3”
Each “element” has an associated dataset for the “material properties”, and each type of “element set” has the this associated dataset, i.e. for a type of element, e.g. the “Shell_0_DW”, this type of element is associated with the “material properties” of this type of element, e.g. that this element represents “FIBER_CARBONCARBON_C” – as such, Reddy § 3.4 ¶ 1 clarifies: “The characteristic  [including the material properties] of the fibre phase are attributed to the S4R elements, and matrix phase is modelled with C3D8R elements.” 

	To further clarify: § 2.3, ¶ 2: “In a finite element model developed according to such technique, the phase carr[y]ing the in-plane stress component is represented by a bi-dimensional elements, as a membrane or a shell element, whose nodes lay in the mid-plane of the layer modelled by the element itself.” – i.e., the in-plane stress, and the associated in-plane material properties for calculating said in-plane stress, are associated with the 2D elements of the piles. As such, the first set of nodes [that for the piles 2D elements] are associated with a dataset that comprises the in-plane properties such that the 2D elements are “carr[y]ing” the in-plane stresses.
	The 3D elements, as per ¶ 3 of § 2.3, carry the “out-of-plane stress components”, i.e. these 3D elements, and their nodes, are associated with a dataset for the “out-of-plane” material properties.

	See the rejection below for more clarity on this.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-12, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016


Regarding Claim 1
Reddy teaches:
	A computer-implemented method for finite element (FE) analysis of a composite structure, the composite structure comprising a plurality of plies arranged according to a stacking sequence and a plurality of layers of bonding agent, each layer of bonding agent interconnecting two adjacent ones of the plurality of plies, the method comprising: (Reddy, abstract, teaches a “hybrid/bi-phasic modelling technique” for predicting “transverse matrix cracking” and “delamination” in composite material wherein “To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies”, in other words this is a “finite element” method/model for a composite structure such as for “cross-ply laminates” [example of a composite with a plurality of piles, i.e. it is cross-ply, and has bonding agent between the piles] – for more clarification see page 8 ¶ 3 which teaches that composites are “Heterogeneous – At a microstructural level, It consists of fibres [the piles], matrix [the bonding agent, both for the piles and in-between the piles] and pores” wherein page 8 clarifies in the last paragraph “First the intralaminar damages, i.e. the damages establishing inside the ply like matrix cracking, fiber/matrix deboning and fiber breakage. Second the interlaminar damages, i.e. the damages constructing on the interface between two consecutive plies [i.e. “interlaminar matrix” – see  in the lamina planes (Fig. 8-A), whereas the second phase carries the average value of the out-of-plane stress components (Fig. 8-B), which act in the material volume between the mid-planes of the laminae.” and see § 2.3-§2.5 as cited below)
	receiving in-plane properties and out-of-plane properties of the composite structure; (Reddy, see page 10, the bullet points which teaches “Develop an ascii input file that defines the model which represent a stripe of a cross ply laminate [03/903/03], with a thickness of one single element and has a dimensions of 9.0 mm x 4.20 mm x 1.4 mm...Add material constants, loads, boundary conditions, step, analysis, output requests in the input file itself...FEM models with different material parameters like shape parameter ‘n’ are generated” and then see page 12 ¶ 1 “The high mechanical performance of fibre reinforced composites is generally governed by the fibre properties. However, the matrix properties can be all important under certain load conditions and fibre configurations”, in other words the system receives “properties” of the composite structure for creating/generating the FEM model – then see the citations above on page 17 and § 2.3 – the FEM model uses 2D elements for “in-plane” phase, i.e. the “lamina planes [the piles]”/”fibre phase” and uses 3D elements for “out-of-plane” phase, i.e. the “matrix phase” wherein page 22, section 2.4 ¶ 1 teaches “A bi-phasic approach to composite an elastic response allows introducing a clear separation between the responses dominated by the characteristics of the matrix and those determined by the properties of fibres. In such ” and then see page 24 – which teaches that the “decomposition” is based on the “control of Poisson’s ratio” – in other words, the system receives the in-plane and out-of-plane properties [e.g., Poisson’s ratio, stiffness, “effective fibre moduli” on page 25] of the composite and uses these to decompose the structure into a mixed 2D/3D model wherein the 2D is for “in-plane” and the 3D is for “out-of-plane” – see page 25 § 2.5 for more details)
	generating an FE model of the composite structure by (Reddy, as cited above, e.g. the abstract, teaches this is for a “finite element” model of the composite):
	representing the plurality of plies by a plurality of two-dimensional (21D) elements, each 2D element defined by a first set of nodes with each node from the first set of nodes being located at a corner of the 2D element, the plurality of 2D elements configured to be arranged according to the stacking sequence, (Reddy, as cited above in § 2.3-2.5 teaches this- see figure 9, see pages 17-18 in §2.3 which teaches that the “hybrid modelling technique” creates a FEM model wherein “bi-dimensional elements” [2D] represent the “in-plane” phase and the “three-dimensional elements” represent the “out-of-plane”, then see page 17 ¶ 1 which further clarifies that the “enhancement” of Reddy is to decompose the composite into “two idealized phases” for the “fibre phase” [i.e., the piles] and the “matrix phase” [i.e., the bonding agent between the piles] then see § 2.5 ¶ 1 which teaches “The idea at the basis of the proposed approach is the application of the bi-phasic decomposition within an hybrid modelling technique. The characteristic of the fibre phase, which are limited to the stiffness contributions in the fibre reinforcement direction, are attributed to the bi-dimensional elements, with nodes in the correspondence of the ply mid-planes. Matrix phase is modelled with three-dimensional solid elements, which connects the mid-plane.” and see figure 2.5 for an example of this – as per figure 15, “Fiber => 2D” and “Matrix => 3D” – also see § 2.3 above – the 2D is for “in-plane” and the 3D is for “out-of-plane”, for more clarity see page 29 ¶ 2 which provides an example in which “The properties of a carbon/epoxy reinforced composites have been used to characterize both fibre and matrix elements”
for the nodes being at the corners of the 2D element/3D element, i.e. the rectangles corners – see figure 15 first which shows the nodes are at the edges, then see : § 3.4, ¶ 1: “The created part is meshed by 8-node linear brick continuum elements with reduced integration points named as C3D8R and 4-node shell elements named as S4R applied this element in their finite element model.”, i.e., there are “8” nodes for the “brick” – the 3D cuboid, wherein a cuboid has 8 corners, i.e. a node for each corner, and there are “4” nodes for the “shell”, i.e. the 2D rectangle – wherein a rectangle has 4 corners, i.e. a node at each corner. – to clarify, see § 3.3 which teaches, in part, that “Each element set is defined by stating the element type, the set name, and a list consisting of each element number and its associated node numbers.” – i.e. each element is associated with the “node numbers”, i.e. the 8-nodes at the corners for a cuboid, the 4-nodes at the corners for a rectangle as per § 3.4)

    PNG
    media_image2.png
    418
    838
    media_image2.png
    Greyscale

representing the plurality of layers of bonding agent by a plurality of three- dimensional (31D) elements, each 3D element defined by a second set of nodes with each node from the second set of nodes being located at a corner of the 3D element, each 3D element configured to interconnect two adjacent ones of the plurality of 2D elements, and (Reddy, as cited above, e.g. figure 15, § 3.4 ¶ 1 – “The created part is meshed by 8-node linear brick continuum elements with reduced integration points named as C3D8R and 4-node shell elements named as S4R applied this element in their finite element model.”,” – see the additional citations above for clarification, each layer of the “matrix”, i.e. the bonding agent, is represented by 3D cuboidal elements formed by “8-node” as a “brick”, i.e. each node at each corner of the “brick” and to the interconnection – see figure 15 which shows this, i.e. the 3D elements represent each “matrix” phase between the “Fibre” phases which are represented by 2D elements, thus resulting in a mesh such as the one shown in figure 17 – wherein the “piles” are represented by 2D rectangles, i.e. at the interconnection between the bricks, e.g. the “90” degree pile and “0” 

    PNG
    media_image3.png
    268
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    607
    701
    media_image4.png
    Greyscale

associating the in-plane properties with the plurality of 2D elements and the out-of-plane properties with the plurality of 3D elements, the first set of nodes having a first nodal dataset associated therewith and the second set of nodes having a second nodal dataset associated therewith, the first nodal dataset comprising the in-plane properties and the second nodal dataset comprising the out-of-plane properties; (First, see the citations above, then see § 2.3, ¶ 2: “In a finite element model developed according to such technique, the phase carr[y]ing the in-plane stress component is represented by a bi-dimensional elements, as a membrane or a shell element, whose nodes lay in the mid-plane of the layer modelled by the element itself.” – i.e., the in-plane stress, and the associated in-plane material properties for calculating said in-plane stress, are associated with the 2D elements of the piles. As such, the first set of nodes [that for the piles 2D elements] are associated with a dataset that comprises the in-plane properties such that the 2D elements are “carr[y]ing” the in-plane stresses. The 3D elements, as per ¶ 3 of § 2.3, carry the “out-of-plane stress components”, i.e. these 3D elements, and their nodes, are associated with a dataset for the “out-of-plane” material properties.
	also see  page 34, ¶2: “The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined. For the shell elements of this particular set, the shell section option is assigned with the material assigned as “FIBER_CARBONCARBON_C.” The second line defines the thickness of the shell section, in this case 0.467, and the number of integration points, which is 3”
Each “element” has an associated dataset for the “material properties”, and each type of “element set” has the this associated dataset, i.e. for a type of element, e.g. the “Shell_0_DW”, this type of element is associated with the “material properties” of this type of 
in other words, the 2D elements for the piles/fibre phase are for the “in-plane stress component” and has “material properties” associated with the element, and the nodes that form the element (see citations above on this), wherein the nodes of the 2D element are associated with a nodal data set for the material properties of the element, wherein for the 2D this includes the “in-plane” material properties as the 2D nodes/element are carrying the “in-plane stress component” – and similar for the 3D, wherein the 3D is for the “out-of-plane stress components”, i.e. the “material properties” associated with the 3D elements, and the nodes that form the 3D elements, are associated with the nodal data set which comprises the out-of-plane properties – these “material properties” are used for the calculation of the in-plane/out-of-plane stress component, e.g. by Hooke’s law – see equation 4, which is the decomposition of the stiffness tensor using the generalized form of Hooke’s law where                         
                            σ
                            =
                            s
                            t
                            r
                            e
                            s
                            s
                            ;
                             
                            ε
                            =
                            s
                            t
                            r
                            a
                            i
                            n
                            ;
                            C
                            =
                            s
                            t
                            i
                            f
                            f
                            n
                            e
                            s
                            s
                        
                     as one of ordinary skill would have recognized
	and performing an FE analysis of the FE model to predict delamination of the composite structure.  (Reddy, as cited above, e.g. the abstract, teaches that the FE model is used for “delamination” analysis)

Regarding Claim 2
Reddy teaches: 
The method of claim 1, wherein the plurality of plies is represented by the plurality of 2D elements each having zero thickness and a rectangular shape (Reddy, as cited above, e.g. § 2.3 and § 2.5 teaches that the piles are represented by 2D elements – these have zero thickness as they are 2D and not 3D, and these include being in a rectangular shape, see figure 17 for an example – the dividing lines in this figure are 2D rectangles for the “plies”), and the plurality of layers of bonding agent is represented by the plurality of 3D elements each having a cuboid shape and a predetermined thickness and configured to fill a volume between the two adjacent 2D elements.  (Reddy, see figure 17, see § 2.3 and § 2.5 as cited above – the matrix is represented by cuboidal shapes for the 3D elements wherein as per figure 15, as cited above, the matrix thickness is a predetermined thickness based on the thickness between the piles, and as per these figures and the surrounding description the 3D elements fill the volume between the 2D elements, also see figure 21 and § 4 on page 37 for another example of this) 
    PNG
    media_image5.png
    229
    391
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    739
    825
    media_image6.png
    Greyscale


Regarding Claim 3
Reddy teaches: 
	The method of claim 1, wherein receiving the in-plane properties of the composite structure comprising receiving a longitudinal modulus, a transverse modulus, a shear modulus, a Poisson's ratio in a transverse direction of the composite structure, and a Poisson's ratio in a longitudinal direction of the composite structure.  (Reddy, page 34 teaches that the system receives “material properties” include “material properties for each element set” [i.e. for the in-plane 2D elements and for the out-of-plane 3D elements] then see equation 5 on page 6 wherein the fiber matrix stiffness matrix is a function of “E”, which is the elastic modulus/Young’s modulus (page 29, ¶ 2) in the direction of the fiber [example of a modulus in the longitudinal direction of the structure], also see equation 3 which provides the “constitutive law” for the “lamina plane” [i.e. the 2D plane for the plies] – this shows that the law is a function of the traverse Young’s modulus in the “zz” direction as well as the shear modulus “G” and then see page 24 which teaches using the “Poisson ratio”, specifically the Poisson ratio for a “contraction” in the longitudinal direction due to a “load applied in the transversal 2 direction” – in other words, the system of Reddy uses, and therefore receives the in-plane properties including the longitudinal/traverse modulus [e.g., Young’s], a number of Shear moduli, and Poisson’s ratio in the transverse and longitudinal direction) 

Regarding Claim 8
Reddy teaches: 
The method of claim 1, wherein performing the FE analysis of the FE model comprises subjecting the FE model to loading, determining a first load value at which the FE model fails, and comparing the first load value to a second load value at which the composite structure fails, the second load value obtained upon physically subjecting the composite structure to loading. (Reddy, abstract teaches this – the system is for predicting composite failure, e.g. delamination and matrix cracking, e.g. see page 15 ¶ 1 and the other cited portions – the prediction of composite failure is a function of the applied load which causes the “stress” and then see figure 12 which is a “comparison” for the hybrid technique as a function of “applied load” wherein the “displacement” is the amount of delamination – this shows example results of performed the FE model, and then verifying the FE model by a comparison to a “DCB test”, also see figure 13 – in other words, this claim conveys performing the FE analysis until failure, e.g. delamination, due to loading, and then comparing the load value for the failure to measured/experimental results, e.g. figures 12-13 – see ¶ 41 in the instant specification for the light of the specification for this limitation)

    PNG
    media_image7.png
    587
    943
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    389
    903
    media_image8.png
    Greyscale


Regarding Claim 10.
Reddy teaches: 
A system for finite element (FE) analysis of a composite structure, the composite structure comprising a plurality of plies arranged according to a stacking sequence and a plurality of layers of bonding agent, each layer of bonding agent interconnecting two adjacent ones of the plurality of plies, the system comprising:(Reddy, abstract, teaches a “hybrid/bi-phasic modelling technique” for predicting “transverse matrix cracking” and “delamination” in composite material wherein “To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies”, in other words this is a “finite element” method/model for a composite structure such as for “cross-ply laminates” [example of a composite with a plurality of piles, i.e. it is cross-ply, and has bonding agent between the piles] – for more clarification see page 8 ¶ 3 which teaches that composites are “Heterogeneous – At a microstructural level, It consists of fibres [the piles], matrix [the bonding agent, both for the piles and in-between the piles] and pores” wherein page 8 clarifies in the last paragraph “First the intralaminar damages, i.e. the damages establishing inside the ply like matrix cracking, fiber/matrix deboning and fiber breakage. Second the interlaminar damages, i.e. the damages constructing on the interface between two consecutive plies [i.e. “interlaminar matrix” – see figure 2], specifically delamination.” then see page 17 ¶ 1 “The key aspect of such enhancement is the combination of the hybrid modelling technique with a decomposition of composite materials into two idealized phases: a fibre phase and a matrix phase discussed in the subsequent section.” then see ¶ 2 on page 17 “The first phase carries only the stress  component in the lamina planes (Fig. 8-A), whereas the second phase carries the average value of the out-of-plane stress see § 2.3-§2.5 as cited below)
	at least one processing unit; (Reddy, as cited above teaches using a computer)
	and 16Attorney Docket No. 0036-00454 at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for:(Reddy, as cited above teaches using a computer)
	receiving in-plane properties and out-of-plane properties of the composite structure, (Reddy, see page 10, the bullet points which teaches “Develop an ascii input file that defines the model which represent a stripe of a cross ply laminate [03/903/03], with a thickness of one single element and has a dimensions of 9.0 mm x 4.20 mm x 1.4 mm...Add material constants, loads, boundary conditions, step, analysis, output requests in the input file itself...FEM models with different material parameters like shape parameter ‘n’ are generated” and then see page 12 ¶ 1 “The high mechanical performance of fibre reinforced composites is generally governed by the fibre properties. However, the matrix properties can be all important under certain load conditions and fibre configurations”, in other words the system receives “properties” of the composite structure for creating/generating the FEM model – then see the citations above on page 17 and § 2.3 – the FEM model uses 2D elements for “in-plane” phase, i.e. the “lamina planes [the piles]”/”fibre phase” and uses 3D elements for “out-of-plane” phase, i.e. the “matrix phase” wherein page 22, section 2.4 ¶ 1 teaches “A bi-phasic approach to composite an elastic response allows introducing a clear separation between the responses dominated by the characteristics of the matrix and those determined by the properties of fibres. In such approaches, the contribution to the composite stiffness given by a continuous fibre ” and then see page 24 – which teaches that the “decomposition” is based on the “control of Poisson’s ratio” – in other words, the system receives the in-plane and out-of-plane properties [e.g., Poisson’s ratio, stiffness, “effective fibre moduli” on page 25] of the composite and uses these to decompose the structure into a mixed 2D/3D model wherein the 2D is for “in-plane” and the 3D is for “out-of-plane” – see page 25 § 2.5 for more details)
generating an FE model of the composite structure by: (Reddy, as cited above, e.g. the abstract, teaches this is for a “finite element” model of the composite)
	representing the plurality of plies by a plurality of two-dimensional (21D) elements, each 2D element defined by a first set of nodes with each node from the first set of nodes being located at a corner of the 2D element, the plurality of 2D elements configured to be arranged according to the stacking sequence, (Reddy, as cited above in § 2.3-2.5 teaches this- see figure 9, see pages 17-18 in §2.3 which teaches that the “hybrid modelling technique” creates a FEM model wherein “bi-dimensional elements” [2D] represent the “in-plane” phase and the “three-dimensional elements” represent the “out-of-plane”, then see page 17 ¶ 1 which further clarifies that the “enhancement” of Reddy is to decompose the composite into “two idealized phases” for the “fibre phase” [i.e., the piles] and the “matrix phase” [i.e., the bonding agent between the piles] then see § 2.5 ¶ 1 which teaches “The idea at the basis of the proposed approach is the application of the bi-phasic decomposition within an hybrid modelling technique. The characteristic of the fibre phase, which are limited to the stiffness contributions in the fibre reinforcement direction, are attributed to the bi-dimensional Matrix phase is modelled with three-dimensional solid elements, which connects the mid-plane.” and see figure 2.5 for an example of this – as per figure 15, “Fiber => 2D” and “Matrix => 3D” – also see § 2.3 above – the 2D is for “in-plane” and the 3D is for “out-of-plane”, for more clarity see page 29 ¶ 2 which provides an example in which “The properties of a carbon/epoxy reinforced composites have been used to characterize both fibre and matrix elements”
for the nodes being at the corners of the 2D element/3D element, i.e. the rectangles corners – see figure 15 first which shows the nodes are at the edges, then see : § 3.4, ¶ 1: “The created part is meshed by 8-node linear brick continuum elements with reduced integration points named as C3D8R and 4-node shell elements named as S4R applied this element in their finite element model.”, i.e., there are “8” nodes for the “brick” – the 3D cuboid, wherein a cuboid has 8 corners, i.e. a node for each corner, and there are “4” nodes for the “shell”, i.e. the 2D rectangle – wherein a rectangle has 4 corners, i.e. a node at each corner. – to clarify, see § 3.3 which teaches, in part, that “Each element set is defined by stating the element type, the set name, and a list consisting of each element number and its associated node numbers.” – i.e. each element is associated with the “node numbers”, i.e. the 8-nodes at the corners for a cuboid, the 4-nodes at the corners for a rectangle as per § 3.4)
representing the plurality of layers of bonding agent by a plurality of three- dimensional (31D) elements, each 3D element defined by a second set of nodes with each node from the second set of nodes being located at a corner of the 3D element, each 3D element configured to interconnect two adjacent ones of the plurality of 2D elements, and (Reddy, as cited above, e.g. figure 15, § 3.4 ¶ 1 – “The created part is meshed by 8-node linear brick continuum 
associating the in-plane properties with the plurality of 2D elements and the out-of-plane properties with the plurality of 3D elements, the first set of nodes having a first nodal dataset associated therewith and the second set of nodes having a second nodal dataset associated therewith, the first nodal dataset comprising the in-plane properties and the second nodal dataset comprising the out-of-plane properties; (First, see the citations above, then see § 2.3, ¶ 2: “In a finite element model developed according to such technique, the phase carr[y]ing the in-plane stress component is represented by a bi-dimensional elements, as a membrane or a shell element, whose nodes lay in the mid-plane of the layer modelled by the element itself.” – i.e., the in-plane stress, and the associated in-plane material properties for calculating said in-plane stress, are associated with the 2D elements of the piles. As such, the first set of nodes [that for the piles 2D elements] are associated with a dataset that comprises the in-plane properties such that the 2D elements are “carr[y]ing” the in-plane stresses. The 3D elements, as 
	also see  page 34, ¶2: “The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined. For the shell elements of this particular set, the shell section option is assigned with the material assigned as “FIBER_CARBONCARBON_C.” The second line defines the thickness of the shell section, in this case 0.467, and the number of integration points, which is 3”
Each “element” has an associated dataset for the “material properties”, and each type of “element set” has the this associated dataset, i.e. for a type of element, e.g. the “Shell_0_DW”, this type of element is associated with the “material properties” of this type of element, e.g. that this element represents “FIBER_CARBONCARBON_C” – as such, Reddy § 3.4 ¶ 1 clarifies: “The characteristic  [including the material properties] of the fibre phase are attributed to the S4R elements, and matrix phase is modelled with C3D8R elements.” 
in other words, the 2D elements for the piles/fibre phase are for the “in-plane stress component” and has “material properties” associated with the element, and the nodes that form the element (see citations above on this), wherein the nodes of the 2D element are associated with a nodal data set for the material properties of the element, wherein for the 2D this includes the “in-plane” material properties as the 2D nodes/element are carrying the “in-plane stress component” – and similar for the 3D, wherein the 3D is for the “out-of-plane stress components”, i.e. the “material properties” associated with the 3D elements, and the nodes that form the 3D elements, are associated with the nodal data set which comprises the out-of-plane properties – these “material properties” are used for the calculation of the in-                        
                            σ
                            =
                            s
                            t
                            r
                            e
                            s
                            s
                            ;
                             
                            ε
                            =
                            s
                            t
                            r
                            a
                            i
                            n
                            ;
                            C
                            =
                            s
                            t
                            i
                            f
                            f
                            n
                            e
                            s
                            s
                        
                     as one of ordinary skill would have recognized
 and performing an FE analysis of the FE model to predict delamination of the composite structure.   (Reddy, as cited above, e.g. the abstract, teaches that the FE model is used for “delamination” analysis)

Regarding Claim 11.
Reddy teaches: 
	The system of claim 10, wherein the program instructions are executable by the at least one processing unit for representing the plurality of plies by the plurality of 2D elements each having zero thickness and a rectangular shape,(Reddy, as cited above, e.g. § 2.3 and § 2.5 teaches that the piles are represented by 2D elements – these have zero thickness as they are 2D and not 3D, and these include being in a rectangular shape, see figure 17 for an example – the dividing lines in this figure are 2D rectangles for the “plies”), and the plurality of layers of bonding agent is represented by the plurality of 3D elements each having a cuboid shape and a predetermined thickness and configured to fill a volume between the two adjacent 2D elements.  (Reddy, see figure 17, see § 2.3 and § 2.5 as cited above – the matrix is represented by cuboidal shapes for the 3D elements wherein as per figure 15, as cited above, the matrix thickness is a predetermined thickness based on the thickness between the piles, and as per these figures and the surrounding description the 3D elements fill the volume between the 2D 

Regarding Claim 12.
Reddy teaches: 
	The system of claim 10, wherein the program instructions are executable by the at least one processing unit for receiving the in-plane properties of the composite structure comprising receiving a longitudinal modulus, a transverse modulus, a shear modulus, a Poisson's ratio in a longitudinal direction of the composite structure, and a Poisson's ratio in a transverse direction of the composite structure. (Reddy, page 34 teaches that the system receives “material properties” include “material properties for each element set” [i.e. for the in-plane 2D elements and for the out-of-plane 3D elements] then see equation 5 on page 6 wherein the fiber matrix stiffness matrix is a function of “E”, which is the elastic modulus/Young’s modulus (page 29, ¶ 2) in the direction of the fiber [example of a modulus in the longitudinal direction of the structure], also see equation 3 which provides the “constitutive law” for the “lamina plane” [i.e. the 2D plane for the plies] – this shows that the law is a function of the traverse Young’s modulus in the “zz” direction as well as the shear modulus “G” and then see page 24 which teaches using the “Poisson ratio”, specifically the Poisson ratio for a “contraction” in the longitudinal direction due to a “load applied in the transversal 2 direction” – in other words, the system of Reddy uses, and therefore receives the in-plane properties including the longitudinal/traverse modulus [e.g., Young’s], a number of Shear moduli, and Poisson’s ratio in the transverse and longitudinal direction) 

Regarding Claim 17.
Reddy teaches: 
	The system of claim 10, wherein the program instructions are executable by the at least one processing unit for performing the FE analysis of the FE model comprising subjecting the FE model to loading, determining a first load value at which the FE model fails, and comparing the first load value to a second load value at which the composite structure fails, the second load value obtained upon physically subjecting the composite structure to loading. (Reddy, abstract teaches this – the system is for predicting composite failure, e.g. delamination and matrix cracking, e.g. see page 15 ¶ 1 and the other cited portions – the prediction of composite failure is a function of the applied load which causes the “stress” and then see figure 12 which is a “comparison” for the hybrid technique as a function of “applied load” wherein the “displacement” is the amount of delamination – this shows example results of performed the FE model, and then verifying the FE model by a comparison to a “DCB test”, also see figure 13 – in other words, this claim conveys performing the FE analysis until failure, e.g. delamination, due to loading, and then comparing the load value for the failure to measured/experimental results, e.g. figures 12-13 – see ¶ 41 in the instant specification for the light of the specification for this limitation)


Regarding Claim 19.
Reddy teaches:
A non-transitory computer readable medium having stored thereon program code executable by at least one processor for:(Reddy, abstract, teaches a “hybrid/bi-phasic modelling technique” for predicting “transverse matrix cracking” and “delamination” in composite material wherein “To do so, an hybrid-biphasic modelling technique is used in the Abaqus/Explicit finite element method for modelling matrix crack across the thickness of the transverse plies”, in other words this is a “finite element” method/model for a composite structure such as for “cross-ply laminates” [example of a composite with a plurality of piles, i.e. it is cross-ply, and has bonding agent between the piles] – for more clarification see page 8 ¶ 3 which teaches that composites are “Heterogeneous – At a microstructural level, It consists of fibres [the piles], matrix [the bonding agent, both for the piles and in-between the piles] and pores” wherein page 8 clarifies in the last paragraph “First the intralaminar damages, i.e. the damages establishing inside the ply like matrix cracking, fiber/matrix deboning and fiber breakage. Second the interlaminar damages, i.e. the damages constructing on the interface between two consecutive plies [i.e. “interlaminar matrix” – see figure 2], specifically delamination.” then see page 17 ¶ 1 “The key aspect of such enhancement is the combination of the hybrid modelling technique with a decomposition of composite materials into two idealized phases: a fibre phase and a matrix phase discussed in the subsequent section.” then see ¶ 2 on page 17 “The first phase carries only the stress  component in the lamina planes (Fig. 8-A), whereas the second phase carries the average value of the out-of-plane stress components (Fig. 8-B), which act in the material volume between the mid-planes of the laminae.” and see § 2.3-§2.5 as cited below)
receiving in-plane properties and out-of-plane properties of the composite structure; (Reddy, see page 10, the bullet points which teaches “Develop an ascii input file that defines the model which represent a stripe of a cross ply laminate [03/903/03], with a thickness of one single element and has a dimensions of 9.0 mm x 4.20 mm x 1.4 mm...Add material constants, loads, boundary conditions, step, analysis, output requests in the input file itself...FEM models with different material parameters like shape parameter ‘n’ are generated” and then see page 12 ¶ 1 “The high mechanical performance of fibre reinforced composites is generally governed by the fibre properties. However, the matrix properties can be all important under certain load conditions and fibre configurations”, in other words the system receives “properties” of the composite structure for creating/generating the FEM model – then see the citations above on page 17 and § 2.3 – the FEM model uses 2D elements for “in-plane” phase, i.e. the “lamina planes [the piles]”/”fibre phase” and uses 3D elements for “out-of-plane” phase, i.e. the “matrix phase” wherein page 22, section 2.4 ¶ 1 teaches “A bi-phasic approach to composite an elastic response allows introducing a clear separation between the responses dominated by the characteristics of the matrix and those determined by the properties of fibres. In such approaches, the contribution to the composite stiffness given by a continuous fibre reinforcement is attributed to an idealized fibre phase, whereas a generalized matrix phase provides the remaining stiffness” and then see page 24 – which teaches that the “decomposition” is based on the “control of Poisson’s ratio” – in other words, the system receives the in-plane and out-of-plane properties [e.g., Poisson’s ratio, stiffness, “effective fibre moduli” on page 25] of the composite and uses these to decompose the structure into a mixed 2D/3D model wherein the 2D is for “in-plane” and the 3D is for “out-of-plane” – see page 25 § 2.5 for more details)
	generating an FE model of the composite structure by (Reddy, as cited above, e.g. the abstract, teaches this is for a “finite element” model of the composite):
	representing the plurality of plies by a plurality of two-dimensional (21D) elements, each 2D element defined by a first set of nodes with each node from the first set of nodes being located at a corner of the 2D element, the plurality of 2D elements configured to be arranged according to the stacking sequence, (Reddy, as cited above in § 2.3-2.5 teaches this- see figure 9, see pages 17-18 in §2.3 which teaches that the “hybrid modelling technique” creates a FEM model wherein “bi-dimensional elements” [2D] represent the “in-plane” phase and the “three-dimensional elements” represent the “out-of-plane”, then see page 17 ¶ 1 which further clarifies that the “enhancement” of Reddy is to decompose the composite into “two idealized phases” for the “fibre phase” [i.e., the piles] and the “matrix phase” [i.e., the bonding agent between the piles] then see § 2.5 ¶ 1 which teaches “The idea at the basis of the proposed approach is the application of the bi-phasic decomposition within an hybrid modelling technique. The characteristic of the fibre phase, which are limited to the stiffness contributions in the fibre reinforcement direction, are attributed to the bi-dimensional elements, with nodes in the correspondence of the ply mid-planes. Matrix phase is modelled with three-dimensional solid elements, which connects the mid-plane.” and see figure 2.5 for an example of this – as per figure 15, “Fiber => 2D” and “Matrix => 3D” – also see § 2.3 above – the 2D is for “in-plane” and the 3D is for “out-of-plane”, for more clarity see page 29 ¶ 2 which provides an example in which “The properties of a carbon/epoxy reinforced composites have been used to characterize both fibre and matrix elements”
for the nodes being at the corners of the 2D element/3D element, i.e. the rectangles corners – see figure 15 first which shows the nodes are at the edges, then see : § 3.4, ¶ 1: “The created part is meshed by 8-node linear brick continuum elements with reduced integration points named as C3D8R and 4-node shell elements named as S4R applied this element in their finite element model.”, i.e., there are “8” nodes for the “brick” – the 3D cuboid, wherein a cuboid has 8 corners, i.e. a node for each corner, and there are “4” nodes for the “shell”, i.e. the 2D rectangle – wherein a rectangle has 4 corners, i.e. a node at each corner. – to clarify, see § 3.3 which teaches, in part, that “Each element set is defined by stating the element type,  and its associated node numbers.” – i.e. each element is associated with the “node numbers”, i.e. the 8-nodes at the corners for a cuboid, the 4-nodes at the corners for a rectangle as per § 3.4)
representing the plurality of layers of bonding agent by a plurality of three- dimensional (31D) elements, each 3D element defined by a second set of nodes with each node from the second set of nodes being located at a corner of the 3D element, each 3D element configured to interconnect two adjacent ones of the plurality of 2D elements, and (Reddy, as cited above, e.g. figure 15, § 3.4 ¶ 1 – “The created part is meshed by 8-node linear brick continuum elements with reduced integration points named as C3D8R and 4-node shell elements named as S4R applied this element in their finite element model.”,” – see the additional citations above for clarification, each layer of the “matrix”, i.e. the bonding agent, is represented by 3D cuboidal elements formed by “8-node” as a “brick”, i.e. each node at each corner of the “brick” and to the interconnection – see figure 15 which shows this, i.e. the 3D elements represent each “matrix” phase between the “Fibre” phases which are represented by 2D elements, thus resulting in a mesh such as the one shown in figure 17 – wherein the “piles” are represented by 2D rectangles, i.e. at the interconnection between the bricks, e.g. the “90” degree pile and “0” degree pile as shown, and the matrix/bonding agent is the 3D elements in this figure, i.e. the cuboids – see figure 21 for an additional example)
associating the in-plane properties with the plurality of 2D elements and the out-of-plane properties with the plurality of 3D elements, the first set of nodes having a first nodal dataset associated therewith and the second set of nodes having a second nodal dataset associated therewith, the first nodal dataset comprising the in-plane properties and the second nodal dataset comprising the out-of-plane properties; (First, see the citations above, then see § 2.3, ¶ 2: “In a finite element model developed according to such technique, the phase carr[y]ing the in-plane stress component is represented by a bi-dimensional elements, as a membrane or a shell element, whose nodes lay in the mid-plane of the layer modelled by the element itself.” – i.e., the in-plane stress, and the associated in-plane material properties for calculating said in-plane stress, are associated with the 2D elements of the piles. As such, the first set of nodes [that for the piles 2D elements] are associated with a dataset that comprises the in-plane properties such that the 2D elements are “carr[y]ing” the in-plane stresses. The 3D elements, as per ¶ 3 of § 2.3, carry the “out-of-plane stress components”, i.e. these 3D elements, and their nodes, are associated with a dataset for the “out-of-plane” material properties.
	also see  page 34, ¶2: “The next step is to define the material properties for each element set. In this example, the properties of the element set, named “SHELL_0_DW” are defined. For the shell elements of this particular set, the shell section option is assigned with the material assigned as “FIBER_CARBONCARBON_C.” The second line defines the thickness of the shell section, in this case 0.467, and the number of integration points, which is 3”
Each “element” has an associated dataset for the “material properties”, and each type of “element set” has the this associated dataset, i.e. for a type of element, e.g. the “Shell_0_DW”, this type of element is associated with the “material properties” of this type of element, e.g. that this element represents “FIBER_CARBONCARBON_C” – as such, Reddy § 3.4 ¶ 1 clarifies: “The characteristic  [including the material properties] of the fibre phase are attributed to the S4R elements, and matrix phase is modelled with C3D8R elements.” 
in other words, the 2D elements for the piles/fibre phase are for the “in-plane stress component” and has “material properties” associated with the element, and the nodes that form the element (see citations above on this), wherein the nodes of the 2D element are associated with a nodal data set for the material properties of the element, wherein for the 2D this includes the “in-plane” material properties as the 2D nodes/element are carrying the “in-plane stress component” – and similar for the 3D, wherein the 3D is for the “out-of-plane stress components”, i.e. the “material properties” associated with the 3D elements, and the nodes that form the 3D elements, are associated with the nodal data set which comprises the out-of-plane properties – these “material properties” are used for the calculation of the in-plane/out-of-plane stress component, e.g. by Hooke’s law – see equation 4, which is the decomposition of the stiffness tensor using the generalized form of Hooke’s law where                         
                            σ
                            =
                            s
                            t
                            r
                            e
                            s
                            s
                            ;
                             
                            ε
                            =
                            s
                            t
                            r
                            a
                            i
                            n
                            ;
                            C
                            =
                            s
                            t
                            i
                            f
                            f
                            n
                            e
                            s
                            s
                        
                     as one of ordinary skill would have recognized
	and performing an FE analysis of the FE model to predict delamination of the composite structure.  (Reddy, as cited above, e.g. the abstract, teaches that the FE model is used for “delamination” analysis)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 9, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, “Modelling of Transverse matrix cracking in Carbon-Carbon composites”, 2016 in view of Visweswaraiah et al., “Mechanical Characterization and Modelling of Hybrid Fibre Architectures of Randomly Oriented Strand Composites”, March 2018, PhD Dissertation from McGill University 

Regarding Claim 4
Reddy teaches: 
	The method of claim 1, wherein the bonding agent is an [homogenous] resin material provided in the composite structure and receiving the out-of-plane properties of the composite structure comprising receiving a longitudinal modulus, a Poisson's ratio, and a shear modulus for the isotropic resin material. (Reddy, page 10, last bullet point teaches that the “matrix is assumed to be homogenized” [example of isotropic], and Reddy, as cited above teaches that the composite has a “matrix” wherein page 15 teaches “resin” – the Examiner notes that “matrix” is a term of art which represents the “resin”, i.e. matrix is another term for resin [e.g., then see equation 7 on page 26 – the E represents Young’s modulus/”elastic modulus” (page 29, ¶ 2)  for a variety of different directions [example of a longitudinal modulus], the “v” represents a Poisson’s ratio (page 24), and then see equation 9-10 wherein the G represents the shear modulus – the Examiner notes that while Reddy does not explicitly define G as the shear modulus, this variable is well-known in the art to represent the shear modulus – also, these equations are for the “solid element” [the 3D matrix element] – to summarize, Reddy teaches these – and furthermore, these properties are all the obvious material properties to use to one of ordinary skill in the art as these properties provide an estimate of the stiffness matrix for use in the stress-strain calculations)
    PNG
    media_image9.png
    131
    824
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    146
    748
    media_image10.png
    Greyscale


Reddy does not explicitly teach:
isotropic resin material

Visweswaraiah teaches: 
	isotropic resin material (Visweswaraiah, see table 3-2  on page 98 for “properties” of the “PEEK resin” and “carbon/PEEK prepreg” [both examples of a resin material] – wherein, for this material there is a “transverse isotropic assumption” [example of an isotropic resin] and to clarify see page 93 last paragraph “The cells filled by the matrix within an in-plane layer is assigned isotropic properties while the cells filled with ply properties are assigned properties as per their orientations.”, in addition –see the table 3-2 this table represents the material properties includes the “Longitudinal modulus, Ex” and a few examples of “shear modulus” as well as “Poisson’s ratio” – these are additional examples of properties that may be input for the specific material – see Reddy as cited above, obviously these material properties are used for stress-strain relationships as part of the constitutive equation for composite material, and Visweswaraiah also clearly shows what the standard variables, e.g. E, v, and G represent in the art – see Reddy which already uses these variables in the constitute equation, e.g. see Visweswaraiah equation 3-6 which shows another version of the stiffness matrix which uses these material properties)



    PNG
    media_image11.png
    566
    734
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on a system for modelling composites with the teachings from Visweswaraiah on using resins such as PEEK. The motivation to combine would have been that “With ductile matrices such as PEEK, plastic yielding may alleviate localized stress deviations.” (Visweswaraiah, page 118, ¶ 2) 

Regarding Claim 5
Reddy teaches:
The method of claim 1, further comprising receiving a first strain limit for the bonding agent .... (Reddy, abstract, teaches that the system is for modelling both delamination [of the bonding agent between the piles]] and for “intralaminar cracks” [cracks in the piles] wherein page 8, last paragraph clarifies “For a loaded composite structure, different failure modes may occur depending on the loading conditions due to inhomogeneous characteristics of composites. Generally, these failures involves two parts. First the intralaminar damages, i.e. the damages establishing inside the ply like matrix cracking, fiber/matrix deboning and fiber breakage. Second the interlaminar damages, i.e. the damages constructing on the interface between two consecutive plies, specifically delamination.”, i.e. there are two damage limits for each of these damage types of interlaminar [the first limit] and intralaminar [the second limit], e.g. see figure 2, then see § 4.1, e.g. page 38 – figure 22 which shows a stress-strain curve, and see figure 23 on page 39 – the stress-strain relationship is used to determine “failure”, i.e. the system receives a strain limit for the “intralaminar cracks” for the piles and a second strain limit for “delamination”)

    PNG
    media_image12.png
    414
    726
    media_image12.png
    Greyscale


Reddy does not explicitly teach:
and a second strain limit for the plurality of plies 

Visweswaraiah teaches: 
and a second strain limit for the plurality of plies (Visweswaraiah, for relevance -  see figure 3-17 which is a flowchart for “progressive damage analysis” including the detection of a “failure” in the “matrix” or the “fiber” or the “cohesive element failure” – this is similar to Reddy’s technique, as one of ordinary skill in the art would have recognized – as Reddy’s technique is directed towards the an improvement for the “cohesive elements technique” [see Reddy, page 21, which teaches this is “conventional”], and see the other cited portions of Reddy – Reddy is also a “progressive damage analysis” with an increasing load similar to  in other words these two systems are similar, and both are using an ABAQUS FE model [e.g., see Reddy, § 1.3 ¶ 1] 
Visweswaraiah teaches that there are three types of failures to be detected – the delamination by “cohesive element failure” [see § 3.2.3 ¶ 1 on page 96] – see the instant specification ¶ 33, ¶ 39-¶ 40 for claim interpretation – the “delamination” failure criteria is the first strain limit for the resin, and both Reddy and Visweswaraiah teaches this – then see figure 3-17 for the “fibre failure” – this is the second limit for the piles, wherein Visweswaraiah teaches having the model compare the “stress state” for the failure criteria (see equations 3-1 to equations 3-4) to determine if there is a matrix/fibre failure – it would have been obvious to include Visweswaraiah’s second failure limits for the matrix/failure criteria as part of Reddy’s system – see § 3.2.2 for more clarification – in terms of this being a strain limit, this would have also been obvious as it is a “stress-strain” relationship – i.e., the stress criteria are obviously based on the strain, e.g. Visweswaraiah page 74 ¶ 1-¶2 teaches using “failure strains” from the stress-strain curve, i.e. “strain-to-failure”, whereas Visweswaraiah teaches that the criteria mathematically are expressed as a function of stress, obviously, these criteria may also be expressed as “failure strains”)

    PNG
    media_image13.png
    526
    762
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    302
    773
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on a system for modelling the composite structures such as for “delamination” and “intralaminar matrix cracks” (Reddy,  on a similar system which also includes fibre failure criteria for the piles. The motivation to combine would have been that “Damage initiation or the onset of damage is governed by Hashin’s failure criteria (Equation 3-1 to Equation 3-4) [128] that accounts for the combined effect of various stress components on each failure mode while differentiating the fibre and matrix failure modes and are available in ABAQUS.” – in other words, it would have enabled the system to determine both matrix and fibre failures and discern the difference between the failure modes, and this is already “available” in ABAQUS for “progressive analysis”.

Regarding Claim 6
Reddy and Visweswaraiah both teach this claim.

Reddy teaches:
	The method of claim 5, wherein performing the FE analysis of the FE model comprises:
	subjecting the FE model to loading; (Reddy, see the abstract, see chapter 4 including the figures – Reddy teaches that the “stress” is increased by to failure, e.g. the “delamination” or “matrix cracking” as stated in the abstract – i.e., as part of modelling to failure, Reddy teaches increasing the stress (e.g., see chapter 4) until delamination occurs [the first strain limit] – see figure 12 as cited above for an example of the DCB delamination test with example results of the “load” applied with respect to the “displacement” , and see figure 13 for another example – to clarify, see the “overview” on page 10 bullet point 2 and 4 “Add material constants, loads, boundary conditions, step, analysis, output requests in the input file itself...Usage of the i.e. the FE model for damage prediction is a function of the applied “loads” such as for detecting “delamination”)
	computing maximum principal stresses in the bonding agent resulting from the FE model being subjected to loading; (Reddy, see equation 7 on page 26 – the “stress” is represented by the symbol                         
                            σ
                        
                     and this includes the principal stresses in the bonding agent – this equation is for the bonding agent, and in regards to the maximum – the simulation runs to the failure, e.g. the delamination/ matrix cracking, of the composite as the load is increased – also see the abstract and other cited sections above)
	comparing the maximum principal stresses to the first strain limit; (Reddy, abstract and elsewhere as cited above teaches that the system determines “delamination” – this claim, as per instant specification ¶ 40 is for predicting “i.e., that delamination has occurred” – to further clarify see Reddy, page 13: “Delamination between 0° and 90° plies – Matrix cracks either constrained at the interface or lead to delamination due to high interlaminar stresses [and strains]” and see page 15 ¶ 1 “Actually, stress are passed to 0°-oriented plies through the interlaminar layers, which undergoes an interlaminar shear stress state, and can also lead to the development of delamination (this is one of the possible interactions between intra- and inter-laminar damage mechanics).” – the stresses include the maximum principal stresses at the point of delamination which are compared to the first delamination stress-strain limit – in addition, for claim interpretation the Examiner notes that the claim itself is comparing stress to strain, i.e. the strain limit is a stress-based limit as would have been obvious to a person of ordinary skill in the art) 
and concluding to failure of the bonding agent upon determining that the maximum principal stresses exceed the first strain limit.(Reddy, abstract and elsewhere as cited above teaches that the system determines “delamination” – this claim, as per ¶ 40 is for predicting “i.e., that delamination has occurred” ) 

In addition, Visweswaraiah teaches a substantially similar technique as Reddy, which includes the delamination prediction and further includes a fibre failure prediction – Visweswaraiah teaches:
	The method of claim 5, wherein performing the FE analysis of the FE model comprises:
	subjecting the FE model to loading; (Visweswaraiah see figure 3-17 which provides a flowchart, and see § 3.2.2 – this teaches a system similar to Reddy and this is being also relied upon as it more explicitly teaches the claimed invention – figure 3-17 shows an iterative process for “progressive damage analysis” such as to “matrix failure” [matrix cracking], “fibre failure” [the pile failure/the second strain limit], and for “cohesive element failure detected” [delamination, i.e. this is “in the interlaminar interfaces” which conveys between, i.e. inter, the laminates, i.e. the piles]  - for the delamination see this figure, see § 3.2.2 – the “displacement” is incremented [i.e. the applied load is increased], the “Stress-state” is computed [the stress-strain values] for this applied load, then the system evaluates the stress-strain data to determine if this is a failure )
	computing maximum principal stresses in the bonding agent resulting from the FE model being subjected to loading; (Visweswaraiah, as cited above teaches this – see the figure, see § 3.2.2 – see the equations 3-1 to 3-4 which are the stress limits [i.e. stress-strain limits] for then see §3.2.3 for the delamination – see equation 3-8 for the “stress criterion” used for the initiation of the delamination [example of a first strain limit] which is based on the various stresses, including the principal stresses wherein “The underlying behaviour for the progressive degradation is similar to that of the in-plane progressive degradation except that the fracture energies dissipated in the former are for fibre tension/compression and matrix tension/compression while the energies used here are the critical energy release rates for the interfaces (normal, and shear directions).” 
	comparing the maximum principal stresses to the first strain limit; (Visweswaraiah, as cited above teaches this – this is the comparison to determine delamination)
	and concluding to failure of the bonding agent upon determining that the maximum principal stresses exceed the first strain limit. (Visweswaraiah, as cited above teaches this – this is the comparison to determine delamination, in addition see § 4.1.1 on page 115 “Geometric features such as edges, thickness variations, and structural joints cause stress gradients in the interlaminar directions leading to delaminations in laminates. The interlaminar shear strength (ILSS) represents the resistance of a layered composite to internal forces that tend to reduce relative motion parallel to and between the layers [72] and has relatively low values compared to the longitudinal tensile strength. While ILSS is primarily a matrix dominated property, factors such as the adhesion between fibres and matrix and/or between the adjacent layers, the matrix “As the load increases, weaker spots in ROS develop cracks or delaminations.”, e.g. page 124 col. 2, “Among the benchmark laminates Cross-ply and Quasi-isotropic laminate groups demonstrate clear delaminations due to interlaminar shear”, e.g. page 156 “After the maximum load capacity has been attained, the load drops drastically [i.e. a first delamination occurs because the applied load is at maximum, i.e. a maximum stress, which causes a maximum strain which causes the delamination]. The load-displacement curve demonstrates more delaminations and load drops until the maximum restricted displacement of the fixture is reached.” – also see page 160 ¶ 2 for another example “As the loading increases, the first delamination occurs at the interface of the rib reinforcement plies and ROS”)

    PNG
    media_image13.png
    526
    762
    media_image13.png
    Greyscale

Regarding Claim 7
Visweswaraiah teaches: 
	The method of claim 5, wherein performing the FE analysis of the FE model to predict delamination of the composite structure (Visweswaraiah, see figure 3-17 as cited above and below – the cohesive element failure is the delamination prediction, also see Reddy as cited above – wherein Visweswaraiah teaches that the delamination prediction also includes a step for predicting fibre failure – see figure 3-17) comprises:
	subjecting the FE model to loading; (Visweswaraiah, see § 3.2.2 and see figure 3-17, also see the other cited portions of Visweswaraiah above – the load is increased, i.e. the “displacement increment”, the stress-strain state is computed, the stress-strain state is compared to failure criterion (Visweswaraiah, equations 3-1 to 3-4 and 3-8) wherein equations 

    PNG
    media_image13.png
    526
    762
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    302
    773
    media_image14.png
    Greyscale

computing fiber strains in the plurality of plies resulting from the FE model being subjected to loading; (Visweswaraiah, as cited above teaches this – this is computing the fiber stresses and strains for use in the comparison to the damage criteria in equations 3-1 and 3-2)
	comparing the fiber strains to the second strain limit; (Visweswaraiah, as cited above teaches this – this is computing the fiber stresses and strains for use in the comparison to the damage criteria in equations 3-1 and 3-2, it would have been obvious to express the above equations in the forms of strains – e.g., Visweswaraiah, page 74 ¶ 1 refers to them as “failure strains” and ¶ 2 on this page refers to them as “strain-to-failure”, also see page 63 ¶ 2 for another example “These laminates were characterized by differences in strengths, stiffness and strain-to-failure relative to that of ROS (Figure 3-2.a).”)
	and concluding to failure of the plurality of plies upon determining that the fiber strains exceed the second strain limit.  (Visweswaraiah, as cited above, teaches that once the damage criteria are exceeded then the system detects “fiber failure” [example of failure of the piles], else the load is increased until a failure is detected)

Regarding Claim 9
Reddy does not explicitly teach:
	The method of claim 1, wherein the FE model is generated for the composite structure comprising one of a Tee-joint, a bonded joint, a sandwich-structured composite, an angle ply composite, a joggle, and a complex 3D joint. 

Visweswaraiah teaches: 
The method of claim 1, wherein the FE model is generated for the composite structure comprising one of a Tee-joint, a bonded joint, a sandwich-structured composite, an angle ply composite, a joggle, and a complex 3D joint. (Visweswaraiah , chapter 4, § 4.1, ¶ 1 teaches that there are “three laminate groups” which include “cross-ply” [Reddy] and “angle ply” – it would have been obvious to apply Reddy’s system to an angle ply as well
	in addition, see page 161, last paragraph which teaches using a composite as part of a “T-stiffener” [Tee-joint] which has a the “noodle”  -see figure 3 in the instant specification, the T-stiffener in Visweswaraiah with a noodle is the Tee-joint such as the one shown in this figure – see Visweswaraiah  figure 5-1 for a “micrograph” of a T-stiffener for clarification, see figure 5-3 for another photo)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on composite modelling system such as for cross-ply composites with the teachings from Visweswaraiah on the three groups of laminates including angle ply and cross-ply. The motivation to combine would have been that “The angle-ply laminate has the highest strain-to-failure (about 160000 με) and the stress vs. strain curve is highly non-linear.” (see page 74 ¶ 2).
In addition, this would have also been “obvious to try”, as per KSR – there is a finite list of 3 types/groups of composites, wherein Reddy teaches using the system for one of those 
In addition, it would have been obvious to apply the FE model of Reddy to a composite in a T-stiffener taught in Visweswaraiah – the motivation to combine would have been that “Interlaminar properties such as the interlaminar shear strength (ILSS) and interlaminar tensile strength (ILTS) are crucial in determining the pull-out strength of the T-stiffeners” – wherein Reddy’s system would have enabled determining the ILSS and the ILTS for the composite for T-stiffness. 

Regarding Claim 13.
Reddy teaches:
	The system of claim 10, wherein the bonding agent is an [isotropic] resin material provided in the composite structure and the program instructions are executable by the at least one processing unit for receiving the out-of-plane properties of the composite structure comprising receiving a longitudinal modulus, a Poisson's ratio, and a shear modulus for the isotropic material.  (Reddy, page 10, last bullet point teaches that the “matrix is assumed to be homogenized” [example of isotropic], and Reddy, as cited above teaches that the composite has a “matrix” wherein page 15 teaches “resin” – the Examiner notes that “matrix” is a term of art which represents the “resin”, i.e. matrix is another term for resin [e.g., see the instant specification, ¶ 3 “matrix (or resin)” – in other words the bonding agent of Reddy is a homogenized [example of isotropic] resin material, then see Reddy, page 34 teaches that the system receives “material properties” include “material properties for each element set” [i.e. then see equation 7 on page 26 – the E represents Young’s modulus/”elastic modulus” (page 29, ¶ 2)  for a variety of different directions [example of a longitudinal modulus], the “v” represents a Poisson’s ratio (page 24), and then see equation 9-10 wherein the G represents the shear modulus – the Examiner notes that while Reddy does not explicitly define G as the shear modulus, this variable is well-known in the art to represent the shear modulus – also, these equations are for the “solid element” [the 3D matrix element] – to summarize, Reddy teaches these – and furthermore, these properties are all the obvious material properties to use to one of ordinary skill in the art as these properties provide an estimate of the stiffness matrix for use in the stress-strain calculations)

Reddy does not explicitly teach:
	isotropic resin material

Visweswaraiah teaches: 
	isotropic resin material (Visweswaraiah, see table 3-2  on page 98 for “properties” of the “PEEK resin” and “carbon/PEEK prepreg” [both examples of a resin material] – wherein, for this material there is a “transverse isotropic assumption” [example of an isotropic resin] and to clarify see page 93 last paragraph “The cells filled by the matrix within an in-plane layer is assigned isotropic properties while the cells filled with ply properties are assigned properties as per their orientations.”, in addition –see the table 3-2 this table represents the material properties includes the “Longitudinal modulus, Ex” and a few examples of “shear modulus” as 



    PNG
    media_image11.png
    566
    734
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on a system for modelling composites with the teachings from Visweswaraiah on using resins such as PEEK. The motivation to combine would have been that “With ductile matrices such as PEEK, plastic yielding may alleviate localized stress deviations.” (Visweswaraiah, page 118, ¶ 2) 

Regarding Claim 14.

	The system of claim 10, wherein the program instructions are further executable by the at least one processing unit for receiving a first strain limit for the bonding agent(Reddy, abstract, teaches that the system is for modelling both delamination [of the bonding agent between the piles]] and for “intralaminar cracks” [cracks in the piles] wherein page 8, last paragraph clarifies “For a loaded composite structure, different failure modes may occur depending on the loading conditions due to inhomogeneous characteristics of composites. Generally, these failures involves two parts. First the intralaminar damages, i.e. the damages establishing inside the ply like matrix cracking, fiber/matrix deboning and fiber breakage. Second the interlaminar damages, i.e. the damages constructing on the interface between two consecutive plies, specifically delamination.”, i.e. there are two damage limits for each of these damage types of interlaminar [the first limit] and intralaminar [the second limit], e.g. see figure 2, then see § 4.1, e.g. page 38 – figure 22 which shows a stress-strain curve, and see figure 23 on page 39 – the stress-strain relationship is used to determine “failure”, i.e. the system 

Reddy does not explicitly teach:
and a second strain limit for the plurality of plies 

Visweswaraiah teaches: 
and a second strain limit for the plurality of plies (Visweswaraiah, for relevance -  see figure 3-17 which is a flowchart for “progressive damage analysis” including the detection of a “failure” in the “matrix” or the “fiber” or the “cohesive element failure” – this is similar to Reddy’s technique, as one of ordinary skill in the art would have recognized – as Reddy’s technique is directed towards the an improvement for the “cohesive elements technique” [see Reddy, page 21, which teaches this is “conventional”], and see the other cited portions of Reddy – Reddy is also a “progressive damage analysis” with an increasing load similar to  Visweswaraiah – in other words these two systems are similar, and both are using an ABAQUS FE model [e.g., see Reddy, § 1.3 ¶ 1] 
Visweswaraiah teaches that there are three types of failures to be detected – the delamination by “cohesive element failure” [see § 3.2.3 ¶ 1 on page 96] – see the instant specification ¶ 33, ¶ 39-¶ 40 for claim interpretation – the “delamination” failure criteria is the first strain limit for the resin, and both Reddy and Visweswaraiah teaches this – then see figure 3-17 for the “fibre failure” – this is the second limit for the piles, wherein Visweswaraiah teaches having the model compare the “stress state” for the failure criteria (see equations 3-1 it would have been obvious to include Visweswaraiah’s second failure limits for the matrix/failure criteria as part of Reddy’s system – see § 3.2.2 for more clarification – in terms of this being a strain limit, this would have also been obvious as it is a “stress-strain” relationship – i.e., the stress criteria are obviously based on the strain, e.g. Visweswaraiah page 74 ¶ 1-¶2 teaches using “failure strains” from the stress-strain curve, i.e. “strain-to-failure”, whereas Visweswaraiah teaches that the criteria mathematically are expressed as a function of stress, obviously, these criteria may also be expressed as “failure strains”)

    PNG
    media_image13.png
    526
    762
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    302
    773
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on a system for modelling the composite structures such as for “delamination” and “intralaminar matrix cracks” (Reddy, abstract) with the teachings from Visweswaraiah on a similar system which also includes fibre failure criteria for the piles. The motivation to combine would have been that “Damage initiation or the onset of damage is governed by Hashin’s failure criteria (Equation 3-1 to Equation 3-4) [128] that accounts for the combined effect of various stress components on each failure mode while differentiating the fibre and matrix failure modes and are available in ABAQUS.” – in other words, it would have enabled the system to determine both matrix and fibre failures and discern the difference between the failure modes, and this is already “available” in ABAQUS for “progressive analysis”.

Regarding Claim 15.
Reddy and Visweswaraiah both teach this claim.
The system of claim 14, wherein the program instructions are executable by the at least one processing unit for performing the FE analysis of the FE model comprising:
	subjecting the FE model to loading; (Reddy, see the abstract, see chapter 4 including the figures – Reddy teaches that the “stress” is increased to failure, e.g. the “delamination” or “matrix cracking” as stated in the abstract – i.e., as part of modelling to failure, Reddy teaches increasing the stress (e.g., see chapter 4) until delamination occurs [the first strain limit] – see figure 12 as cited above for an example of the DCB delamination test with example results of the “load” applied with respect to the “displacement” , and see figure 13 for another example – to clarify, see the “overview” on page 10 bullet point 2 and 4 “Add material constants, loads, boundary conditions, step, analysis, output requests in the input file itself...Usage of the implementation scheme of the stress-strain relation with damage evolution into the FE-program (VUMAT subroutine for ABAQUS)”, i.e. the FE model for damage prediction is a function of the applied “loads” such as for detecting “delamination”)
	computing maximum principal stresses in the bonding agent resulting from the FE model being subjected to loading; (Reddy, see equation 7 on page 26 – the “stress” is represented by the symbol                         
                            σ
                        
                     and this includes the principal stresses in the bonding agent – this equation is for the bonding agent, and in regards to the maximum – the simulation runs to the failure, e.g. the delamination/ matrix cracking, of the composite as the load is increased – also see the abstract and other cited sections above)
	comparing the maximum principal stresses to the first strain limit; (Reddy, abstract and elsewhere as cited above teaches that the system determines “delamination” – this claim, as per instant specification ¶ 40 is for predicting “i.e., that delamination has occurred” – to further  lead to delamination due to high interlaminar stresses [and strains]” and see page 15 ¶ 1 “Actually, stress are passed to 0°-oriented plies through the interlaminar layers, which undergoes an interlaminar shear stress state, and can also lead to the development of delamination (this is one of the possible interactions between intra- and inter-laminar damage mechanics).” – the stresses include the maximum principal stresses at the point of delamination which are compared to the first delamination stress-strain limit – in addition, for claim interpretation the Examiner notes that the claim itself is comparing stress to strain, i.e. the strain limit is a stress-based limit as would have been obvious to a person of ordinary skill in the art) 
	and concluding to failure of the bonding agent upon determining that the maximum principal stresses exceed the first strain limit.(Reddy, abstract and elsewhere as cited above teaches that the system determines “delamination” – this claim, as per ¶ 40 is for predicting “i.e., that delamination has occurred” ) 

In addition, Visweswaraiah teaches a substantially similar technique as Reddy, which includes the delamination prediction and further includes a fibre failure prediction – Visweswaraiah teaches:
	subjecting the FE model to loading; (Visweswaraiah see figure 3-17 which provides a flowchart, and see § 3.2.2 – this teaches a system similar to Reddy and this is being also relied upon as it more explicitly teaches the claimed invention – figure 3-17 shows an iterative process for “progressive damage analysis” such as to “matrix failure” [matrix cracking], “fibre failure” for the delamination see this figure, see § 3.2.2 – the “displacement” is incremented [i.e. the applied load is increased], the “Stress-state” is computed [the stress-strain values] for this applied load, then the system evaluates the stress-strain data to determine if this is a failure )
	computing maximum principal stresses in the bonding agent resulting from the FE model being subjected to loading; (Visweswaraiah, as cited above teaches this – see the figure, see § 3.2.2 – see the equations 3-1 to 3-4 which are the stress limits [i.e. stress-strain limits] for the fibre failure and for the matrix failure – these use the components of the  “effective stress tensor” which include the principal stresses, i.e. clearly, the principal stresses, including the maximum, are computed as part of the stress strain state – then see §3.2.3 for the delamination – see equation 3-8 for the “stress criterion” used for the initiation of the delamination [example of a first strain limit] which is based on the various stresses, including the principal stresses wherein “The underlying behaviour for the progressive degradation is similar to that of the in-plane progressive degradation except that the fracture energies dissipated in the former are for fibre tension/compression and matrix tension/compression while the energies used here are the critical energy release rates for the interfaces (normal, and shear directions).” 
	comparing the maximum principal stresses to the first strain limit; (Visweswaraiah, as cited above teaches this – this is the comparison to determine delamination)
and concluding to failure of the bonding agent upon determining that the maximum principal stresses exceed the first strain limit. (Visweswaraiah, as cited above teaches this – this is the comparison to determine delamination, in addition see § 4.1.1 on page 115 “Geometric features such as edges, thickness variations, and structural joints cause stress gradients in the interlaminar directions leading to delaminations in laminates. The interlaminar shear strength (ILSS) represents the resistance of a layered composite to internal forces that tend to reduce relative motion parallel to and between the layers [72] and has relatively low values compared to the longitudinal tensile strength. While ILSS is primarily a matrix dominated property, factors such as the adhesion between fibres and matrix and/or between the adjacent layers, the matrix and fibre types, fibre volume fraction, ply stacking sequence, and resistance offered by the material architecture to crack propagation govern the final failure.” and see § 4.1.5 on page 123: “As the load increases, weaker spots in ROS develop cracks or delaminations.”, e.g. page 124 col. 2, “Among the benchmark laminates Cross-ply and Quasi-isotropic laminate groups demonstrate clear delaminations due to interlaminar shear”, e.g. page 156 “After the maximum load capacity has been attained, the load drops drastically [i.e. a first delamination occurs because the applied load is at maximum, i.e. a maximum stress, which causes a maximum strain which causes the delamination]. The load-displacement curve demonstrates more delaminations and load drops until the maximum restricted displacement of the fixture is reached.” – also see page 160 ¶ 2 for another example “As the loading increases, the first delamination occurs at the interface of the rib reinforcement plies and ROS”)

    PNG
    media_image13.png
    526
    762
    media_image13.png
    Greyscale


Regarding Claim 16.
Visweswaraiah teaches: 
	The system of claim 14, wherein the program instructions are executable by the at least one processing unit for performing the FE analysis of the FE model to predict delamination of the composite structure comprising: (Visweswaraiah, see figure 3-17 as cited above and below – the cohesive element failure is the delamination prediction, also see Reddy as cited above – wherein Visweswaraiah teaches that the delamination prediction also includes a step for predicting fibre failure – see figure 3-17) 
		subjecting the FE model to loading; (Visweswaraiah, see § 3.2.2 and see figure 3-17, also see the other cited portions of Visweswaraiah above – the load is increased, i.e. the 

    PNG
    media_image13.png
    526
    762
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    302
    773
    media_image14.png
    Greyscale

computing fiber strains in the plurality of plies resulting from the FE model being subjected to loading; (Visweswaraiah, as cited above teaches this – this is computing the fiber stresses and strains for use in the comparison to the damage criteria in equations 3-1 and 3-2)
	comparing the fiber strains to the second strain limit; (Visweswaraiah, as cited above teaches this – this is computing the fiber stresses and strains for use in the comparison to the damage criteria in equations 3-1 and 3-2, it would have been obvious to express the above equations in the forms of strains – e.g., Visweswaraiah, page 74 ¶ 1 refers to them as “failure strains” and ¶ 2 on this page refers to them as “strain-to-failure”, also see page 63 ¶ 2 for another example “These laminates were characterized by differences in strengths, stiffness and strain-to-failure relative to that of ROS (Figure 3-2.a).”)
	and concluding to failure of the plurality of plies upon determining that the fiber strains exceed the second strain limit.  (Visweswaraiah, as cited above, teaches that once the damage criteria are exceeded then the system detects “fiber failure” [example of failure of the piles], else the load is increased until a failure is detected)

Regarding Claim 18.
Reddy does not explicitly teach:
	The system of claim 10, wherein the program instructions are executable by the at least one processing unit for generating the FE model for the composite structure comprising one of a Tee-joint, a bonded joint, a sandwich-structured composite, an angle ply composite, a joggle, and a complex 3D joint. 
Visweswaraiah teaches: 
The system of claim 10, wherein the program instructions are executable by the at least one processing unit for generating the FE model for the composite structure comprising one of a Tee-joint, a bonded joint, a sandwich-structured composite, an angle ply composite, a joggle, and a complex 3D joint. (Visweswaraiah , chapter 4, § 4.1, ¶ 1 teaches that there are “three laminate groups” which include “cross-ply” [Reddy] and “angle ply” – it would have been obvious to apply Reddy’s system to an angle ply as well
	in addition, see page 161, last paragraph which teaches using a composite as part of a “T-stiffener” [Tee-joint] which has a the “noodle”  -see figure 3 in the instant specification, the T-stiffener in Visweswaraiah with a noodle is the Tee-joint such as the one shown in this figure – see Visweswaraiah  figure 5-1 for a “micrograph” of a T-stiffener for clarification, see figure 5-3 for another photo)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Reddy on composite modelling system such as for cross-ply composites with the teachings from Visweswaraiah on the three groups of laminates including angle ply and cross-ply. The motivation to combine would have been that “The angle-ply laminate has the highest strain-to-failure (about 160000 με) and the stress vs. strain curve is highly non-linear.” (see page 74 ¶ 2).
In addition, this would have also been “obvious to try”, as per KSR – there is a finite list of 3 types/groups of composites, wherein Reddy teaches using the system for one of those 
In addition, it would have been obvious to apply the FE model of Reddy to a composite in a T-stiffener taught in Visweswaraiah – the motivation to combine would have been that “Interlaminar properties such as the interlaminar shear strength (ILSS) and interlaminar tensile strength (ILTS) are crucial in determining the pull-out strength of the T-stiffeners” – wherein Reddy’s system would have enabled determining the ILSS and the ILTS for the composite for T-stiffness.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147